Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10 are pending and are under examination on the merits.
Claims 1 is amended.
Claim 6 is canceled.
Claim 10 is newly added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-5, 7-9 under 35 U.S.C. 103 as being unpatentable over JP 2004-204148 by Hatta et al in view of JP 2003-301083 by Isoda et al in further view of “Latex Foam” by Joseph as evidenced by “Defoamers” by Owen from the previous action is repeated and amended herein to reflect applicant’s amendment. New claim 10 is rejected under the same premise. Specifically, 
Hatta describes latex foams.
Regarding claim 1, Hatta describes foaming a polymer latex (paragraph 33) wherein the polymer latex has a solids content of 60.0 wt% or more (paragraph 25). Hatta describes a copolymer of 1, 3-butadiene, a conjugated diene (paragraph 6) with a nitrile monomer, e.g. acrylonitrile (paragraph 7), in amounts overlapping with the claimed range (paragraph 14). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Hatta describes values overlapping with the claimed range.
Hatta describes the potential of blending 2 or more latexes (paragraph 28) and encourages larger sizes of 100nm -several microns (paragraph 25), but is silent as to the instantly claimed d10 distribution. Hatta is also silent as to the presence of an antifoaming agent.
Isoda describes a latex.
Isoda describes foaming (e.g. paragraph 26) a polymer latex wherein the latex has a bimodal particle size distribution comprising small particles with a size of 0.1-0.4 microns, preferably 0.2-0.3 microns and large particles with a size of 1.0-3.0 microns (paragraph 7). The ratio of large to small particles is (large/small) 5-10 (paragraph 7). Given these parameters, one of ordinary skill would reasonably expect the volume cumulative particle size d10 to overlap with the claimed range. For example, in a composition with 10 parts of large particles with an average size of 3 microns and with 1 part of small particles with an average size of 0.3 microns (300nm), one of ordinary skill would reasonably expect that less than 10% of the volume cumulative particles have a size less than 140nm because of the large amount of large particles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Isoda describes values overlapping with the claimed range.
Isoda describes several reasons for controlling the particle size and ratio within these parameters (paragraph 8), including affecting the necessary amount of plasticizer, maintaining the correct cohesive force at the time of drying, maintaining foaming property, etc. It would be obvious to one of ordinary skill to adapt his particle sizes and ratio in the latex of Hatta for any of these reasons, e.g. maintaining the correct cohesive force at the time of drying. 
Joseph describes latex foam.
Joseph states that softeners such as mineral oil can be used at low doses, up to 4 parts per hundred resin, to promote interparticle coalescence during gelation (p.219 paragraph 4). Owens states that mineral oil is a defoamer (p.244 Table 2 col 1). Thus it would be obvious to one of ordinary skill to add mineral oil – a defoamer, or “antifoaming agent” in instant terms- to Hatta’s latex foam composition in amounts overlapping with the claimed range in order to promote interparticle coalescence during gelation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Joseph describes values overlapping with the claimed range.

Regarding claim 2, Isoda describes a latex with a bimodal particle size distribution comprising small particles with a size of 0.1-0.4 microns, preferably 0.2-0.3 microns and large particles with a size of 1.0-3.0 microns (paragraph 7). The ratio of large to small particles is (large/small) 5-10 (paragraph 7). Given these parameters, one of ordinary skill would reasonably expect the volume cumulative particle size d50 to overlap with the claimed range. For example, in a composition with 10 parts of large particles with an average size of 3 microns (3000nm) and with 1 part of small particles with an average size of 0.3 microns (300nm), one of ordinary skill would reasonably expect that more than 50% of the volume cumulative particles have a size above 400nm because of the large amount of large particles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Isoda describes values overlapping with the claimed range.

Regarding claim 3, Isoda describes a latex with a bimodal particle size distribution comprising small particles with a size of 0.1-0.4 microns, preferably 0.2-0.3 microns and large particles with a size of 1.0-3.0 microns (paragraph 7). The ratio of large to small particles is (large/small) 5-10 (paragraph 7). Given these parameters, one of ordinary skill would reasonably expect the volume cumulative particle size d90 to overlap with the claimed range. For example, in a composition with 10 parts of large particles with an average size of 3 microns and with 1 part of small particles with an average size of 0.3 microns (300nm), one of ordinary skill would reasonably expect that more than 90% of the volume cumulative particles have a size above 1000nm (1 micron) because of the large amount of large particles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Isoda describes values overlapping with the claimed range.

Regarding claim 4, Isoda describes the presence of two maxima (paragraph 7).

 Regarding claim 5, Isoda describes a ratio of 5-10 in the instant terms (h2 equivalent to “large particles”; h1 equivalent to “small particles”). Even though Isoda describes the weight-basis instead of the volume-basis, the values are well above the claimed limit and is expected to remain well above the claimed limit even accounting for this discrepancy.



Regarding claims 7-9, Isoda describes the smaller particle size as in the range of 0.1-0.4 microns (100-400 nm) and the large particle sizes as in the range of 1-3 microns (1,000-3,000nm) (overview). This significantly overlaps with the claimed ranges. 

Regarding claim 10, Joseph describes mineral oil (p.219 paragraph 4) which Owens states is a defoamer, i.e. antifoaming agent in the instant terminology (p.244 Table 2 col 1).

The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over JP 2004-204148 by Hatta et al in view of “Long-Range Structural Order, Moire Patterns, and Iridescence in Latex-Stabilized Foams” by Fujii et al as evidenced by “Supporting Information for Long-range structural order, moiré patterns and iridescence in latex-stabilized foams” by Fujii et al in further view of “Latex Foam” by Joseph as evidenced by “Defoamers” by Owen in the previous action is repeated and maintained herein. New claim 10 is rejected under the same premise.
Hatta describes latex foams.
Regarding claim 1, Hatta describes foaming a polymer latex (paragraph 33) wherein the polymer latex has a solids content of 60.0 wt% or more (paragraph 25). Hatta describes a copolymer of 1, 3-butadiene, a conjugated diene (paragraph 6) with a nitrile monomer, e.g. acrylonitrile (paragraph 7), in amounts overlapping with the claimed range (paragraph 14). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Hatta describes values overlapping with the claimed range.
Hatta encourages larger sizes of 100nm -several microns (paragraph 25), but is silent as to the instantly claimed d10 distribution. Hatta is also silent as to the presence of an antifoaming agent.
Fujii describes an analysis of monodisperse particles creating a latex foam.
Fujii describes latex particles with an average diameter of 1.57 ± 0.7 microns with a weight-average diameter over number average particle diameter of 1.007 (Supporting Information p.2 penultimate paragraph). These parameters indicate highly monodisperse particles. Fujii’s particles are well-separated from its reactants (centrifugation/redispersion p.7882 col 2 penultimate paragraph). Fujii describes interesting visual effects created by his particles, including Moire patterns and other diffractions (p.7884 col 2 final paragraph; Fig.6 and Fig.7). Fujii states that his sterically stabilized particles create a general phenomenon of highly stable foams applicable across different kinds of latexes which offer potential in fields including cosmetics (p.7885 col 2 paragraph 2). Thus it would be obvious to one of ordinary skill to adopt highly monodisperse, sterically stabilized particles akin to Fujii in Hatta’s more general particle distribution description in order to create a highly stable foam with interesting optical properties. Hatta describes use of the foam in cosmetics (Overview).
Joseph describes latex foam.
Joseph states that softeners such as mineral oil can be used at low doses, up to 4 parts per hundred resin, to promote interparticle coalescence during gelation (p.219 paragraph 4). Owens states that mineral oil is a defoamer (p.244 Table 2 col 1). Thus it would be obvious to one of ordinary skill to add mineral oil – a defoamer- to Hatta’s composition in amounts overlapping with the claimed range in order to promote interparticle coalescence during gelation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Joseph describes values overlapping with the claimed range.

Regarding claim 2, Fujii describes a monodisperse particle size of 1.57± 0.7 microns with a weight-average diameter over number average particle diameter of 1.007 (Supporting Information p.2 penultimate paragraph). These parameters indicate a highly monodisperse particles. The d50 would thus be 1.57 microns.

Regarding claim 3, Fujii describes a monodisperse particle size of 1.57± 0.7 microns with a weight-average diameter over number average particle diameter of 1.007 (Supporting Information p.2 penultimate paragraph). These parameters indicate a highly monodisperse particles. The d90 is expected to be near the given particle size of 1.57 microns (1570nm). 

Regarding claim 10, Joseph describes mineral oil (p.219 paragraph 4) which Owens states is a defoamer, i.e. antifoaming agent in the instant terminology (p.244 Table 2 col 1).


Response to Arguments
Applicant’s argument p.5 paragraph 4 has been considered but is not convincing. Applicant states that the applied art Joseph teaches a wide range of mineral oil addition- up to 4 parts- while the instant claims a very narrow, small range of defoaming agent 0.001-0.1 parts, where "defoaming agent" includes mineral oil. This is not found convincing because the guidance of Joseph emphasizes use "at low dosages" (p.219 paragraph 4) which indicates to one of ordinary skill that the upper limit disclosed is truly the only limitation on Joseph's indicated amount. All values below 4 parts per hundred resin are encouraged by Joseph by the phrase "at low dosages". 
Applicant indicates that instant comparative example 5 adds an amount of mineral oil within Joseph's disclosed range but above the instantly claimed range. Applicant states that this results in a rubber with different Young's modulus. This is not found convincing because mineral oil is a known softening agent (see Joseph) and Young's modulus is a measure of elasticity. A smaller Young's modulus (more elasticity) would be expected in a rubber with more softening agent.
Similarly, for applicant's arguments citing comparative example 6, a smaller Young's modulus (more elasticity) would be expected in a rubber with more softening agent (mineral oil).

Applicant’s argument p.6 paragraph 2 and p.7 has been considered but is not convincing. Applicant states that inferior appearance results from use of more antifoaming agent; both comparative examples 5 and 6 score a subjective 2 out of 3 on inventor's scale which indicates "a large number of large air bubbles having a diameter of 0.3 mm or more" (publication paragraph 93). While this result may not be expected, the application does not meet the three elements necessary to overcome 103 rejection based on unexpected results. Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant' s showing of allegedly unexpected results does not satisfy these requirements. 
Applicant’s data are at least not commensurate in scope with the claims. While the claims have been slightly narrowed in their most recent iteration, they still encompass a broad range of polymers- any polymer with a broad range of “ethylenically unsaturated nitrile monomer” unit and “conjugated diene monomer” unit. Each of these monomer unit categories additionally encompasses many individual monomers. Meanwhile the examples contain only a single polymer (publication paragraph 102). Also, the claims describe a broad range of antifoaming agents. For example, “polymer” antifoaming agent may be any polymerized antifoaming agent. But the examples describe a single mineral-oil-containing antifoaming agent (paragraph 104) with newly submitted declaration data containing an example or two of a single silicone antifoaming agent. 
It is not clear that any polymer claimed combined with any antifoaming agent claimed would result in the unexpectedly uniform foam appearance demonstrated in the examples.
Furthermore, the solids content and volume particle size distribution would also be expected to affect the appearance of the foam and wide ranges of both are claimed with minimal demonstration of the ranges in the examples. 

Applicant’s argument p.6 final paragraph has been considered but is not persuasive. Applicant states that the new declaration uses silicone antifoaming agent and gives the instantly desired effects. Applicant believes that since Joseph does not describe silicone antifoaming agents, this demonstrates that the variable is not result-effective. This is not found convincing to overcome rejection at least because the claim language includes mineral oil, which is taught by Joseph. That Joseph does not teach all kinds of antifoaming agents does not render it inapplicable to the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766